Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161262                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JODY POHLMAN,                                                                                         Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 161262
                                                                    COA: 344121
                                                                    Oakland CC: 2017-853588-DO
  JAMES G. POHLMAN,
            Defendant-Appellee.

  _____________________________________/

          On November 25, 2020, the Court ordered oral argument on the application for leave
  to appeal the January 30, 2020 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In light of the appellee’s decision
  not to contest the appellant’s application for leave to appeal, we REMAND this case to the
  Oakland Circuit Court and DIRECT that court to conduct an evidentiary hearing within 56
  days of the date of this order. The hearing shall focus on, and the circuit court shall make
  factual findings as to, the appellant’s allegation that her signature on the parties’ January
  31, 2018 settlement agreement was involuntary because: (1) it was obtained under duress,
  and (2) it was obtained without the mandatory domestic violence screening required by
  MCL 600.1035(2) and (3) and MCR 3.216(H)(2). We further ORDER the circuit court to
  submit a transcript of the hearing, together with its findings, to the Clerk of this Court,
  within 28 days of the conclusion of the hearing.

         We retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2021
           b0420
                                                                               Clerk